DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-17 in the reply filed on 07/21/2021 is acknowledged. Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.
   Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (KR101208473B1) cited in the IDS machine translation relied upon.
Regarding claim 1-13 and 17, Jang teaches an e-liquid for electronic tobacco comprising 0-25mg/25 ml or 0-0.8g/L nicotine [0032]. CO2 is added into the composition which dissolves in the water-ethyl-alcohol solvent: 18.1 mg/ 25ml or 0.724g/L [0027]. The addition of the CO2 gives the user to feel slight stinging sensation and slight acidity [0023]. The composition further comprises 55-90wt% propylene glycol, 5-40wt% glycerin, 1-30wt% water [0011]). Flavoring component such as menthol, peppermint extract etc. are included [0012]. According to embodiment 1 the CO2 is added in dry ice form [0042]. Jang does not explicitly disclose the specific composition ranges corresponding to the claimed invention. However it has been held that where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists and a prima facie case of obviousness also exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP § 2144.05). Furthermore Jang teaches that the addition of CO2 adds a slight acidity to the composition. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the composition of Jang to 
Regarding claim 14, Jang teaches the flammable solvent is ethanol (the ethyl alcohol is included in an amount of 1 to 5 vol% [0022]).
Regarding claim 15-16, Jang does not explicitly disclose the composition is free of a flammable solvent, where the flammable solvent is ethanol. However Jang teaches carbon dioxide has a property of being well soluble in water and alcohol [0023]. Water and alcohol has been shown to be obvious variant of each other. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have simple substitution of one known element for another to obtain predictable results is prima facie case of obviousness See MPEP § 2143I (B). 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER A KESSIE/Examiner, Art Unit 1747                        


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747